DISMISS; and Opinion Filed October 28, 2015.




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-15-01265-CR

                               JOSE CARRILLO, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F12-62652-I

                            MEMORANDUM OPINION
                       Before Justices Lang-Miers, Brown, and Schenck
                                   Opinion by Justice Brown
       Jose Carrillo pleaded guilty to solicitation to commit capital murder. Pursuant to a plea

agreement, on April 18, 2014, the trial court sentenced appellant to twenty years’ imprisonment.

The written plea agreement form reflects appellant waived his right to appeal as part of the

agreement. See Blanco v. State, 18 S.W.3d 218, 219–20 (Tex. Crim. App. 2000). The trial court

certified the case involves a plea bargain and appellant has no right to appeal. See TEX. R. APP.

P. 25.2(a), (d); Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005). Appellant filed a pro se

notice of appeal on September 24, 2015.

        “A timely notice of appeal is necessary to invoke appellate jurisdiction.” Blanton v.

State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012). Appellant’s September 24, 2015 notice of

appeal is untimely as to the April 18, 2014 sentencing date. See TEX. R. APP. P. 26.2(a)(1);
Slaton, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam); Olivo v. State, 918 S.W.2d
519, 523 (Tex. Crim. App. 1996).

       We dismiss the appeal for want of jurisdiction.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47

151265F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE CARRILLO, Appellant                           On Appeal from the Criminal District Court
                                                   No. 2, Dallas County, Texas
No. 05-15-01265-CR        V.                       Trial Court Cause No. F12-62652-I.
                                                   Opinion delivered by Justice Brown, Justices
THE STATE OF TEXAS, Appellee                       Lang-Miers and Schenck participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 28th day of October, 2015.




                                             –3–